Exhibit 99.4 (Text of graph posted to Ashland Inc.'s website concerning Ashland Hercules Water Technologies average sales per shipping day) Average Sales per Shipping Day ($ inmillions)* 2005 2006 2007 2008 2009 January 1.606 1.554 3.038 3.351 7.014 February 1.532 1.679 3.064 3.403 7.206 March 1.507 1.475 2.797 3.613 6.422 April 1.622 1.938 3.299 3.767 6.945 May 1.560 1.554 3.079 3.662 7.075 June 1.536 1.912 3.193 4.022 6.959 July 1.666 3.046 3.238 3.720 7.260 August 1.520 2.793 4.209 3.251 7.203 September 1.744 3.310 4.420 3.598 7.314 October 1.509 2.677 3.077 3.090 6.737 November 1.639 2.853 3.467 5.994 December 1.614 3.297 3.445 6.640 *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. In May 2006 Ashland acquired the water treatment business of Degussa AG.
